 W. S. TYLER COMPANY523We find that all production and maintenance employees,10 employedat the Employer's Whittaker Division plant at Citrus Avenue, Holly-wood, California, excluding office and clerical employees, guards, pro-fessional employees,)) and supervisors as defined in the Act, constitutea unit appropriate for purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]10 The Employer's representative introduced considerable evidence,apparently designedto prove that certain groups of employees should be excluded from the production andmaintenance unit on the ground that they are composed of skilled craftsmen.He con-ceded, however, that this contention was probably premature and stated that the Employerwould not press for the exclusion of such employees at this time.As no-union is seekingto represent these alleged craftsseparately,we shall not determine their craft status atthis time and shall include them in the unit.Boeing Airplane Company,86 NLRB 368 ;Western Picture FrameCo.,93 NLRB No. 52.11The Union stated at the hearing that the engineering department should be excludedfrom the unit apparently upon the ground that the employees therein constitute a pro-fessional group.The Employer indicated that the engineers should be included.Therecord is not clear concerning the professional status of the engineers.However, if theengineers are, in fact,professional employees,they shall be deemed excluded under thiscategory.W. S. TYLER COMPANYandLOCAL 218, INTERNATIONAL MOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMERICA, A. F. L., PETITIONER.CaseNo. 8-RC-1032.February 28,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Bernard Ness, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The question concerning representation :The Petitioner, which has represented for 50 years the Employer'score makers, molders, and their apprentices, all of whom work in thefoundry, now seeks a unit composed of all production and mainte-nance employees in the foundry, excluding core makers, molders, andtheir apprentices, and all other employees.)The Employees Council1 The Petitioner does not indicate whether or not it wishes eventually to add theseemployees to the unit which it already represents and which is covered by a contractexpiring in July 1952.93 NLRB No. 70. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDofW. S. Tyler Company, hereinafter called the Council, claims thatit represents the employees sought by the Petitioner, and that it hascovered them in its current contract with the Employer.The claimof the Council and the Employer that this contract, which expires onApril 24, 1951, is a bar is opposed by the Petitioner on the groundthat the unit description in the contract is not sufficiently specific.There was uncontradicted testimony that for 5 years the Council andthe Employer have included in their contracts the phrase "sandblasters and chippers in the foundry and service employees" and thatthey have construed this phrase to cover the employees sought by thePetitioner.Grievances of these employees were processed by thegrievance committee of the Council, on which these employees wererepresented.Under these circumstances, we agree with the claim thatthe employees sought by the Petitioner are covered by the Council'scurrent contract with the Employer.However, as this contract isabout to expire, we find that it does not constitute a bar to a currentdetermination of representatives.4.The appropriate unit :There are 44 employees in the group already represented by thePetitioner, and 32 in the group it now seeks.The latter group isengaged in preparing the molds and cores for use by the molders andcore makers, and in keeping the foundry clean, It appears from therecord that the employees already represented by the Petitioner con-stitute a traditional skilled craft group, whereas the group which thePetitioner now seeks constitutes a less skilled group performinghelpers' duties in the foundry.Employees in the latter group infre-quently help for an hour or so in the shipping department, and occa-sionally one of that group permanently transfers to other duties inthe plant.One general foreman supervises both groups. In viewof the close integration of the work of the less skilled production andmaintenance workers in the foundry with that of the skilled foundryemployees, and the common supervision of both groups, we find that a W. S. TYLER COMPANY525unit consisting solely of production and maintenance employees in thefoundry would not be appropriate.On the other hand, the Board has frequently held that a unit cover-ing an entire foundry operation, consisting of skilled and unskilledfoundry employees, is appropriate.2As the Petitioner represents asubstantial proportion of the employees in the entire foundry, weshall direct an election in that unit .3Accordingly, we find that all foundry employees at the Employer'sCleveland, Ohio, plant, including core makers, molders, and their ap-prentices, and production and maintenance employees employed at thefoundry, but excluding all other employees of the Employer and allsupervisors, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.CHAIRMAN HERZOG, and MEMBER REYNOLDS, dissenting in part :We are compelled to dissent from the decision of our colleaguesin this case because we cannot subscribe to their disposition of theappropriate unit issue.The Petitioner seeks only a unit of unskilled employees working inthe foundry who have been represented by the Council as part of amuch larger group for at least 5 years.The majority does not givethe Petitioner the unit it requests nor does the majority comply withthe apparent desire of the Council that the employees involved befound to be an inseverable part of the broader established unit, butmerely directs an election for all foundry employees.We are unableto ascertain the basis for the majority's action in simply removingthe unskilled foundry workers from the historical bargaining groupin which they have been represented and placing them in a unit with2National Farm Machinery Cooperative,Inc. (Ohio Cultivator Division),88 NLRB125 , WA. Jones Foundry & MachineryCo., 83 NLRB 211;C. A. Dunham Company, 74NLRB 211.3Bronx County News Corporation,89 NLRB 1567.11 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe core makers and molders.This cavalier treatment of the un-skilled foundry workers presents the Petitioner with a gratuity whichit does not seek and which runs counter to the Board's practice withrespect to self-determination elections.It should be borne in mindthat neither the Petitioner nor the Council is seeking an election forall foundry employees.4The Board recently decided, in a series of cases commencing withtheGreat Lakescase,' that previously unrepresented groups of em-ployees should be given a self-determination election when no unionis seeking an election in the broader unit in which the employeesinvolved are sought to be included.-Nor is the fact that a unit con-sisting solely of the unskilled foundry workers would not be appro-priate a valid reason for failing to direct a "Globe" election here.For in theGreat Lakescase the Board specifically said that it foundnothing in the Act which required as a preliminary to an electionin any group, that the Board determine that such group may constitutean appropriate unit.Except for the fact that the group involvedherein has a history of prior representation, there is no basis fordistinguishing the instant case from theGreat Lakesline of, decisions.However; this fact offers a much more persuasive reason than existedin those decisions for directing a Globe election in the present case.Thus, the Board has held that where two historical bargaining groupswith common employment interests are sought to be merged into asingle unit by the bargaining representative of one of the groups,the Board will provide fora separate election for the employees soughtto be added to ascertain their desires on the question, even though oneof the unions involved seeks an election in the over-all unit.' Inconclusion,we believe that consistency with the afore-mentioneddecisions requires that a Globe election be directed for the unskilledfoundry workers.4Actually, the Petitioner already represents the skilled foundry workers under theterms of a contract which does not expire until 1952.EGreat Lakes Pipe Lone Company,92 NLRB 583;Gulf Oil Corporation,92 NLRB No.119;Boeing Airplane Company,92NLRB 716.6It should be noted herethat the instantcase is clearly distinguishable from theBronx Countycase cited as authority by the majority in footnote 3,supra.For in theBronx Countycase the employees sought by the Petitioner were previously unrepresentedand there was a union which desired an election in the over-all unit.'rNew Jersey Breweries Association,92 NLRB 1400;J.R Reeves and A. TeichertcESons, Inc.,89 NLRB 54 ;Illinois CitiesWater Company,87 NLRB 100.